Appeal by plaintiffs, as limited by their brief, from so much of an order of the Supreme Court, Kings County, dated November 28, 1967, as denied their motion to dismiss the two affirmative defenses in the answer of defendant the City of New York. Order affirmed, insofar as appealed from, without costs. The question of whether the action was timely brought (cf. CPLR 213, subd. 9; CPLR 214, subd. 6) is reserved for the trial court, which is bound only by the order appealed from and not by the decision on which it was based. Rabin, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.